Name: Council Regulation (EEC) No 522/80 of 3 March 1980 extending the provisional anti-dumping duty on certain acrylic fibres originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 3 . 80 Official Journal of the European Communities No L 59 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 522/80 of 3 March 1980 extending the provisional anti-dumping duty on certain acrylic fibres originating in the United States of America HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries which are not members of the European Economic Commu ­ nity ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas, by Regulation (EEC) No 2712/79 (2 ), as amended by Regulation (EEC) No 61 /80 (3 ), the Commission imposed a provisional anti-dumping duty on certain acrylic fibres originating in the United States of America ; Whereas the examination of the facts is not yet complete ; whereas the only known American exporter to whom the provisional duty applies has requested that the duty be extended for a period not exceeding two months, Article 1 The provisional anti-dumping duty on certain acrylic fibres originating in the United States of America , imposed by Regulation (EEC) No 2712/79 , is hereby extended for a period not exceeding two months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 1 1 of Regulation (EEC) No 3017/79 and to any different decision taken by the Council , it shall apply until the entry into force of an act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 4 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1980 . For the Council The President G. MARCORA 0 OJ No L 339, 31 . 12 . 1979 , p . 1 . (-') OJ No L 308 , 4 . 12 . 1979, p . 1 1 . ( 3 ) OJ No L 10 , 15 . 1 . 1980 , p . 7 .